



COURT OF APPEAL
    FOR ONTARIO

CITATION: Asghar v. Toronto Police Services Board, 2019 ONCA
    603

DATE: 20190715

DOCKET: C65470

Hoy A.C.J.O., Lauwers and Zarnett JJ.A.

BETWEEN

Sajjad
    Asghar

Plaintiff/Responding Party
(Appellant)

and

Toronto Police
    Services Board
,
Toronto Police Chief
,

Constable Brad
    Verspeeten #9278 41 Division
,

Toronto
    Transit Commission (TTC), Edwin Collins (TTC Driver)

Defendants/
Moving Parties

(Respondents)

Sajjad Asghar, acting in
    person

John Rosolak, for the
    respondents Toronto Transit Commission (TTC) and Edwin Collins (TTC Driver)

Natalie Salafia, for the
    respondents Toronto Police Services Board, Toronto Police Chief and Constable
    Brad Verspeeten #9278 41 Division

Heard: May 10, 2019

On
    appeal from the order of Justice Andra Pollak of the Superior Court of Justice,
    dated May 10, 2018, with reasons reported at
2018
    ONSC 2354
.

COSTS ENDORSEMENT

[1]

In light of the mixed success of the parties here and
    in the lower court, we set aside the costs order below and make an order that
    there will be no costs awarded for the proceedings in the lower court or in
    this court.

Alexandra Hoy
    A.C.J.O.

P. Lauwers J.A.

B. Zarnett J.A.


